                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 1 of 7 Page ID #:236
                                         United States District Court                    JS-3
                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR19-00358-JGB

 Defendant            Theron Charles Barron                                  Social Security No. 0          7     8         4
                                                                             (Last 4 digits)
           Aliases: None

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH     DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         06       08    2020


 COUNSEL                                                                   Young Kim, DFPD
                                                                             (Name of Counsel)

     PLEA             ¥ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:


  FINDING
                       Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2) as
                       charged in Counts 1 and 2 of the Information.


JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                      judgment of the Court that the defendant Theron Charles Barron is hereby committed to the custody of
                      the Bureau of Prisons to be imprisoned for a term of 120 months on each of Counts 1 and 2 of the
                      Information, to be served concurrently.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 15
years. This term consists of 15 years on each of Counts 1 and 2 of the Information, all such terms to run
concurrently under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and General Order 20-04.

         2. During the period of community supervision, the defendant shall pay the special assessment in accordance
            with this judgment's orders pertaining to such payment.

         3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              Computer Restrictions and Conditions

         4. The defendant shall possess and use only those computers and computer-related devices, screen user names,
            passwords, email accounts, and internet service providers (ISPs), social media accounts, messaging
            applications and cloud storage accounts, that have been disclosed to the Probation Officer upon
            commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer prior

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 2 of 7 Page ID #:237

 USA vs.      Theron Charles Barron                                 Docket No.:   EDCR19-00358-JGB-1

              to the first use. Computers and computer-related devices include personal computers, internet appliances,
              electronic games, cellular telephones, digital storage media, and their peripheral equipment, that can access,
              or can be modified to access, the internet, electronic bulletin boards, and other computers.

         5. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
            subject to search, seizure and computer monitoring. This shall not apply to items used at the employment
            site that are maintained and monitored by the employer.

         6. The defendant shall comply with the rules and regulations of the Computer Monitoring Program.

              Sex Offender Conditions

         7. The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction where
            the defendant resides, where the defendant is an employee, and where the defendant is a student, to the
            extent the registration procedures have been established in each jurisdiction. When registering for the first
            time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
            the defendant's jurisdiction of residence. The defendant shall provide proof of registration to the Probation
            Officer within three days of release from imprisonment.

         8. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
            treatment program, or any combination thereof as approved and directed by the Probation Officer. The
            defendant shall abide by all rules, requirements, and conditions of such program, including submission to
            risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The defendant
            retains the right to invoke the Fifth Amendment. The Court authorizes the Probation Officer to disclose the
            Presentence Report, and any previous mental health evaluations or reports, to the treatment provider. The
            treatment provider may provide information (excluding the Presentence report), to State or local social
            service agencies (such as the State of California, Department of Social Service), for the purpose of the
            client's rehabilitation.

         9. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
            drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18 U.S.C.
            §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). The defendant
            shall not possess or view any materials such as videos, magazines, photographs, computer images or other
            matter that depicts “actual sexually explicit conduct” involving adults as defined by 18 U.S.C. § 2257(h)(1).
            This condition does not prohibit the defendant from possessing materials solely because they are necessary
            to, and used for, a collateral attack, nor does it prohibit the defendant from possessing materials prepared
            and used for the purposes of the defendant's Court-mandated sex offender treatment, when the defendant's
            treatment provider or the Probation Officer has approved of the defendant's possession of the material in
            advance.

         10. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency,
             nor shall the defendant open or maintain a post office box, without the prior written approval of the
             Probation Officer.

         11. The defendant shall not contact the victim(s) by any means, including in person, by mail or electronic
             means, or via third parties. Further, the defendant shall remain at least 100 yards from the victim(s) at all
             times. If any contact occurs, the defendant shall immediately leave the area of contact and report the contact
             to the Probation Officer.


CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 3 of 7 Page ID #:238

 USA vs.      Theron Charles Barron                                Docket No.:   EDCR19-00358-JGB-1

         12. The defendant shall not enter, or loiter, within 100 feet of school yards, parks, public swimming pools,
             playgrounds, youth centers, video arcade facilities, amusement and theme parks, or other places primarily
             used by persons under the age of 18, without the prior written authorization of the probation officer.

         13. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
             person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b)
             on the condition that the defendant notify said parent or legal guardian of the defendant's conviction in the
             instant and prior offenses. This provision does not encompass persons under the age of 18, such as waiters,
             cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
             commercial services.

         14. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business
             or organization that causes the defendant to regularly contact persons under the age of 18.

         15. The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose
             principal product is the productions or selling of materials depicting or describing “sexually explicit
             conduct,” as defined at 18 U.S.C. § 2256(2).

         16. The defendant's employment shall be approved by the Probation Officer, and any change in employment
             must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
             proposed employer to the Probation Officer at least ten days prior to any scheduled change.

         17. The defendant shall not reside within direct view of school yards, parks, public swimming pools,
             playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the age
             of 18. The defendant’s residence shall be approved by the Probation Officer, and any change in residence
             must be pre-approved by the Probation Officer. The defendant shall submit the address of the proposed
             residence to the Probation Officer at least ten days prior to any scheduled move.

         18. The defendant shall submit the defendant’s person, any property, house, residence, vehicle, papers,
             computer, other electronic communication or data storage devices or media, and effects to search at any
             time, with or without warrant, by any law enforcement or Probation Officer with reasonable suspicion
             concerning a violations of a condition of supervised release or unlawful conduct by the defendant, and by
             any Probation Officer in the lawful discharge of the officer's supervision functions.

       It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

       The additional special assessment of $5,000 pursuant to 18 U.S.C. § 3014 is waived as the defendant is
found to be an indigent person.

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

       The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

         The Court informs the defendant of his right to appeal.


CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 4 of 7 Page ID #:239

 USA vs.      Theron Charles Barron                                           Docket No.:      EDCR19-00358-JGB-1

         The Court recommends the Metropolitan Detention Center in Los Angeles or FCI Terminal Island BOP.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrantarrant and revoke supervision for a violation occurring during the
 supervision period.


            June 10, 2020
            Date                                                  Jesus G.. Bernal,
                                                                            Ber
                                                                             ernal,
                                                                              r     U. S. District JJudge
                                                                                                     udge
                                                                                                     ud ge

 It is ordered that the Clerk deliver a copy of this Judgment and
                                                               nd Probation/
                                                                  Probation/Commitment
                                                                          n/C
                                                                          n/Co
                                                                          n/Coommitment Order to the U.S. Marshal or other qua
                                                                                                                           qualified officer.


                                                                  Clerk, U.S. District Court




            June 10, 2020                                   Byy
            Filed Date                                            M. Galvez/Noe U. Ponce, Depu
                                                                                          Deputy
                                                                                            p ty Clerks




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 5 of 7 Page ID #:240

 USA vs.      Theron Charles Barron                                     Docket No.:   EDCR19-00358-JGB-1


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.     The defendant must not knowingly associate with
       state, or local crime;                                             any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in               not knowingly associate with any person convicted
       the federal judicial district of residence within 72               of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                  the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                        to intimate family members, unless the court has
       directed by the probation officer;                                 completed an individualized review and has
 3.    The defendant must report to the probation office as               determined that the restriction is necessary for
       instructed by the court or probation officer;                      protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.    The defendant must refrain from excessive use of
       judicial district without first receiving the                      alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                      distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                 controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                      to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                 physician;
       self-incrimination as to new criminal conduct;              11.    The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by                within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation                a law enforcement officer;
       officer at least 10 days before any anticipated             12.    For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                      firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s               other dangerous weapon;
       residence;                                                  13.    The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                 agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere                an informant or source without the permission of
       and must permit confiscation of any contraband                     the court;
       prohibited by law or the terms of supervision and           14.    As directed by the probation officer, the defendant
       observed in plain view by the probation officer;                   must notify specific persons and organizations of
 8.    The defendant must work at a lawful occupation                     specific risks posed by the defendant to those
       unless excused by the probation officer for                        persons and organizations and must permit the
       schooling, training, or other acceptable reasons and               probation officer to confirm the defendant’s
       must notify the probation officer at least ten days                compliance with such requirement and to make
       before any change in employment or within 72                       such notifications;
       hours of an unanticipated change;                           15.    The defendant must follow the instructions of the
                                                                          probation officer to implement the orders of the
                                                                          court, afford adequate deterrence from criminal
                                                                          conduct, protect the public from further crimes of
                                                                          the defendant; and provide the defendant with
                                                                          needed educational or vocational training, medical
                                                                          care, or other correctional treatment in the most
                                                                          effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 5 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 6 of 7 Page ID #:241

 USA vs.      Theron Charles Barron                                         Docket No.:    EDCR19-00358-JGB-1



      The defendant must also comply with the following special conditions (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
 the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
 Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining
 to restitution, however, are not applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change
 in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18
 U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion
 or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C.
 § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                          States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of
 all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 6 of 7
                Case 5:19-cr-00358-JGB Document 52 Filed 06/10/20 Page 7 of 7 Page ID #:242

 USA vs.      Theron Charles Barron                                             Docket No.:       EDCR19-00358-JGB-1




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
